Citation Nr: 0727478	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  99-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder, to include seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from April 1970 to May 1973.  
He had active duty for training (ACDUTRA) in July 1992.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In June 1999 the veteran had an RO hearing.  A transcript of 
the hearing has been associated with the claim file.  In a 
December 2003 decision, the Board denied service connection 
for a chronic skin disorder to include seborrheic dermatitis.  
In March 2006 the United States Court of Appeals for Veterans 
Claims remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.   

In statements of September 2000 and November 2000 the veteran 
stated that he had contracted seborrheic dermatitis while in 
Vietnam and had been treated for this condition at Ft Hood, 
Texas, from January 1972 to May 1973.  He requested that 
treatment records form Ft. Food be obtained.  The Board notes 
that these treatment records are not in the claims file and 
there is no evidence that these records were requested.  The 
AOJ should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

The AOJ should obtain any treatment 
records for a skin condition to include 
seborrheic dermatitis from Ft. Hood, 
Texas for the time period of January 
1972 through May 1973.  All records 
obtained should be associated with the 
claims file.  The request should 
include all admission records, hospital 
summaries, out-patient records, 
clinical records and nurse's notes, if 
any.  If no records are available, a 
negative response should be obtained 
and associated with the claims file.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


